EXHIBIT 99.2 Unaudited Pro Forma Condensed Consolidated Financial Information The following unaudited pro forma condensed consolidated financial statements have been prepared from the Company’s historical consolidated financial statements and give effect to the Sale. The unaudited pro forma condensed consolidated statements of operations for the three months ended June 30, 2011 and the year ended March 31, 2011 reflect adjustments as if the Sale had occurred on the first day of each period, respectively. The unaudited pro forma condensed consolidated balance sheet as of June 30, 2011 reflects adjustments as if the Sale had occurred on June 30, 2011. Pro forma information is intended to provide investors with information about the continuing impact of a transaction by showing how a specific transaction might have affected historical financial statements, illustrating the scope of the change in the historical financial position and results of operations. The adjustments made to historical financial information give effect to events that are directly attributable to the Sale, and expected to have a continuing impact. The unaudited pro forma condensed consolidated financial statements set forth below are not fact and there can be no assurance that our actual results will not differ significantly from those set forth below or that the impact of the Sale will not differ significantly from those presented below. Accordingly, the unaudited pro forma condensed consolidated financial statements are presented for illustrative purposes only and do not purport to represent, and are not necessarily indicative of, what our actual financial position and results of operations would have been had the Sale occurred on the dates indicated, nor are they indicative of our future financial position or results of operations. Readers of this Form 8-K filing are cautioned not to place undue reliance on such information and no one makes any representation regarding the information set forth below or our ultimate performance compared to it. The unaudited pro forma condensed consolidated financial statements do not purport to present the financial position or results of operations of the Company had the transactions and events assumed therein occurred on the dates specified, nor are they necessarily indicative of the results of operations that may be achieved in the future. The unaudited pro forma condensed consolidated financial statements should be read in conjunction with the historical financial statements of the Company, including the related notes, and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” incorporated by reference to this Form 8-K filing. Unaudited Pro Forma Condensed Consolidated Statement of Operations For Three Months Ended June 30, 2011 Historical BMB Munai, Inc. Pro Forma Adjustments Pro Forma BMB Munai, Inc. REVENUES $ - $ - $ - COSTS AND OPERATING EXPENSES General and administrative (b) Interest expense (c) Amortization and depreciation - Total costs and operating expenses LOSS FROM OPERATIONS OTHER INCOME (EXPENSE): Foreign exchange loss, net - Interest income, net - Other income/(expense), net (d) Total other income/(expense) LOSS BEFORE INCOME TAXES INCOME TAX BENEFIT - - - LOSS FROM CONTINUING OPERATIONS (k) INCOME FROM DISCONTINUED OPERATIONS (a) - NET INCOME/(LOSS) $ $ $ BASIC AND DILUTED NET LOSS PER COMMON SHARE FROM CONTINUING OPERATIONS $ $ $ BASIC AND DILUTED NET INCOME PER COMMON SHARE FROM DISCONTINUED OPERATIONS $ $ $ - WEIGHTED AVERAGE COMMON SHARES OUTSTANDING – BASIC AND DILUTED See the accompanying notes to the unaudited pro forma condensed consolidated financial statements. 2 Unaudited Pro Forma Condensed Consolidated Statement of Operations For the Year Ended March 31, 2011 Historical BMB Munai, Inc. Pro Forma
